Boner v. Adams and Jenkins, 65 N.C. 639, cited and approved.
The case of Boner v. Adams and Jenkins, 65 N.C. 639, is decisive of this case.
It is there said, "The Treasurer, Jenkins, can pay no money out of the Treasury except on the warrant of the Auditor. Acts of 1868-'69, chap. 270,sec. 71.
In this case there is not only no warrant from the Auditor, but it is stated in the complaint that the Legislature has forbid the Treasurer to pay the plaintiff. And the Auditor in his warrant upon the Treasury in any case must recite the law under which it was issued, and as the Legislature has expressly forbid a warrant or the payment of money in this case the Auditor could not issue a warrant. It would seem that even if the Auditor had been embraced by the plaintiff's demand *Page 359 
the result must have been the same. If the plaintiff have a claim as alleged; it seems that his remedy is, an application to the Legislature or a suit originated in this Court.
There is no error.
PER CURIAM.                         Judgment affirmed.